Citation Nr: 1732219	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for residuals of pituitary adenoma, including due to ionizing radiation exposure.

2. Entitlement to service connection for hypothyroidism, including as secondary to residuals of pituitary adenoma.

3. Entitlement to service connection for cerebrovascular disease with memory loss, including as secondary to residuals of pituitary adenoma.

4. Entitlement to service connection for sleep apnea, including as secondary to cerebrovascular disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Jackson, Mississippi Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO.

Following a July 2012 remand, VA attempted to obtain additional private treatment records.  See VCAA letters dated February 2013, March 2013, September 2014, and March 2015; see also Deferred Rating, dated June 2016.  The Board notes that the Veteran was specifically informed in the July 2012 remand that it was ultimately his responsibility to obtain this evidence.  

The RO determined that further attempts to obtain the evidence directed by the July 2012 remand would be futile and issued a Supplemental Statement of the Case in February 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for pituitary adenoma of the sphenoid sinus cavity and related disabilities in a May 2007 application, asserting that he was exposed to an ionizing radiation during atmospheric nuclear weapons tests at the Pacific Proving Ground.  The Veteran noted the onset of his pituitary adenoma was in March 1989, when he underwent partial resection of the tumor.

Clinical evidence indicates discovery of a pituitary adenoma of the sphenoid sinus cavity occurred in approximately December of 1988.  While the tumor may have existed prior to this time period, a December 1988 treatment note indicates it was "recently" discovered on a "CT Scan and MRI Scan."  See Private treatment record from Dr. A.B., M.D., dated December 27, 1988, received in August 2007.  This disability is considered a radiogenic disease under 38 C.F.R. § 3.311 (b)(2)(xxiv).

In September 2008, the Defense Threat Reduction Agency (DTRA) confirmed that the Veteran participated in U.S. atmospheric nuclear testing during his active duty service.  Accordingly, the Veteran has established that he is a radiation-exposed veteran.  

Following the September 2008 DTRA dosage estimate, VA obtained an Interactive Radio Epidemiological Program Probability of Causation report (Causation report) dated December 2008 from The National Institute for Occupational Safety and Health (NIOSH).  

The Causation report shows the analyst input an onset date of 1998 for the Veteran's diagnosis of his radiogenic disease; as noted above, the disease was discovered in December 1988.  Thereafter, VA obtained an opinion from the Chief Public Health and Environmental Hazards Officer (CPHO) that included a citation to the incorrect data from the Causation report.  Additionally, the CPHO report dated December 2008 cited to the results from the Causation report to support their opinion that the Veteran's pituitary adenoma of the sphenoid sinus cavity was less likely than not attributable to ionizing radiation.  

The Board is prohibited from making medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is charged with assessing the probative value of the December 2008 CPHO report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that the December 2008 CPHO opinion is based on an inaccurate factual premise; specifically, that onset of the Veteran's pituitary adenoma was in 1998, rather than 1988.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

In light of the above, referral to the Undersecretary for Benefits for further consideration is warranted.  38 C.F.R. § 3.311 (2016).

As to the issues of entitlement to service connection for hypothyroidism, cerebrovascular disease with memory loss, and sleep apnea, these claims are inextricably intertwined with the claim for entitlement to service connection for residuals of pituitary adenoma.  See Harris v. Derwinski, 1 Vet. App. Given such, remand is warranted of these issues as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the appeal to the Undersecretary for Benefits for further consideration.  The Veteran's onset of radiogenic disease should be verified by a clinical review of the record.  The review should specifically include review of a December 1988 treatment note, which indicates it was "recently" discovered on imaging results.  See Private treatment record from Dr. A.B., M.D. dated December 1988.

The Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38  C.F.R. § 3.311(c)(1) (2016).  

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2016).

2.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


